PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

									



SPRINKLE IP LAW GROUP
1301 W. 25TH STREET, SUITE 408
AUSTIN, TX 78705




In re Application of RADHAKRISHNAN ET AL.
Appl. No.: 14/775467
Filed: September 11, 2015
For:  SYSTEM AND METHOD FOR A PATIENT DASHBOARD
For:  
::::::::


RESPONSE TO PETITION TO EXPUNGE FILED UNDER 37 CFR 1.59




This is a decision on the petitions under 37 CFR 1.59(b), filed March 27, 2018 to request one of the non-patent literature documents (C5) listed in the Information Disclosure Statement (IDS) submitted by the Applicant on March 22, 2018 to be expunged.

The petition is GRANTED.

The petition filed on March 27, 2018 requests the return of submitted information, C5, from the IDS submitted by the Applicant on March 22, 2018, and be expunged as the information was unintentionally submitted and would cause irreparable harm to the party who submitted the information or to the party in interest on whose behalf the information was submitted.  Applicant further states that the information has not otherwise been made public and the petitioner will retain the information for the period of any patent with regard to the information is submitted and the information is not prior a nor material information.   


A petition under 37 CFR 1.59(b) must contain:

(A)    	a clear identification of the information to be expunged without disclosure of the
details thereof;
(B)     	a clear statement that the information to be expunged is trade secret material,
proprietary material, and/or subject to a protective order, and that the
information has not been otherwise made public;
(C)     	a commitment on the part of the petitioner to retain such information for the
period of any patent with regard to which such information is submitted;

the party in interest who originally submitted the information;
(E)     	the fee as set forth in 37 CFR 1.17(g) for a petition under 37 CFR 1.59(b)

The information in question has been determined by the undersigned to not be material to the examination of the instant application.

As the above conditions have been met, the requested material has been expunged.  However, the material will not be returned to the applicants.  The obligation to return documents was removed from 37 CFR 1.59 (June 30, 2003 Fed Register, Vol. 68, No. 125, 38613).  The documents have been closed from the IFW record so as not to be viewable by non-PTO personnel.  This decision only applies to this application, and any other applications containing the proprietary information will need to be separately decided.

Applicant is required to retain the expunged material(s) for the life of any patent which issues on the above-identified application.

Any questions regarding this decision should be directed to Elaine Gort at (571) 272-6781.



/DEBORAH J REYNOLDS/_______________________
Deborah Reynolds, Director
Patent Technology Center 3600
(571) 272-0734



eg: 1/4/22